DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamano et al. (US20100333137, hereinafter Hamano).

Regarding claim 7, Hamano discloses a content displaying method (see Hamano, [0005]-[0006], [0032], Fig. 18, and related text) comprising:
receiving a distribution data including a display schedule and content from a content distribution apparatus (see Hamano, [0005]-[0006], [0032]-[0036], Figs. 1-2 and 18, and related text), storing the distribution data (see Hamano, at least at [0048], and related text), and displaying the content based on the display schedule (see Hamano, [0005]-[0006], [0032]-[0038], Figs. 1-2 and 18, and related text). The Examiner notes that the limitations of “displaying a replacement content based on a display duration indicated by an attribute regarding the display duration if the replacement content is stored in a specific folder of the storage and the replacement content has the attribute regarding the display duration, and displaying the replacement content based on a display duration determined by information regarding the display duration if the replacement content does not have an attribute regarding the display duration and information regarding the display duration is included in a file name of the replacement content” are contingent limitations. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims). Therefore, the above cited limitations are not considered.

Allowable Subject Matter

Claims 1-6 and 8 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose email address is Chenea.Smith@uspto.gov and whose telephone number is (571)272-9524 .  The examiner can normally be reached on M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENEA DAVIS/Primary Examiner, Art Unit 2421